DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 	In the response, applicant amended claims 1, 5, 8 and 9.  Support for the amendments to claims 1 and 8 are found at least in paragraph 54.  Support for the amendments to claims 5 and 9 are found at least in paragraph 0065 and Fig. 9.

Response to Arguments
Applicant’s arguments, see Pgs. 1-4, filed 01/20/2022, with respect to rejections based on Imaeda et al. (US 2009/0130378) and those based on Hun et al. (KR 20130009497) have been fully considered and are persuasive.  The rejections have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 01/28/2000 and the initial interview with the proposed amendment was on 01/26/2022.
The application has been amended as follows: 
Claim 2 has been amended as follows:
The honeycomb structure according to claim 1, wherein the joining material layers (A) having a higher toughness than that of the joining material layers (B) are made of the same components as that of the joining material layers (B).

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1, 5 and 8-9.  Regarding claims 1 and 8, the closest prior art is Imaeda et al. (US 2009/0130378), herein Imaeda as evidenced by Pyzik et al. (US 2012/0207967), herein Pyzik, in view of Hun et al. (KR 20130009497), herein Hun.  However, Imaeda, alone or in combination, fails to teach or suggest wherein the joining material layers (A) and joining material layers (B) include alumina fibers, and the joining material layers (B) include a larger amount of alumina fibers than 
	Regarding claims 5 and 9 the closest prior art is Hun et al. (KR 20130009497), herein Hun, in view of Okumura et al. (US 2006/0263573 A1), herein Okumura.  However, Hun in view of Okumura fails to teach or suggest wherein the cutout portion is surrounded on all sides by the joining material layers (A).  Okumura teaches the bonding material is present from each end toward the center in a central axis as shown in Figs. (5) or 7 (a) and 7(B), leaving all of the central portion cutout [0043-0044].  Okumura does not teach or suggest that the partial bonding layer does not span across the entirety of the segments to be joined so that the cutout portion is surrounded on all sides as required in the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784